Pabk, J.
The controversy in these cases is in regard to the defendants’ right to recoup in damages the expenses that certain inhabitants of each of the defendant towns were subjected to, in consequence of the non-fulfillment of the contracts by the plaintiffs within the time stipulated therein.
The plaintiffs made a contract with each of the defendant towns for the removal of certain old piers from the Quinnipiac l’iver and the erection of new ones for the support of a bridge across the stream. They agreed to complete the work within a specified time. They failed to do so. The defendants refused to pay in full the contract price and hence these suits were brought to recover the balance. Had the defendants suffered loss in their corporate capacity by reason of the delay in the completion of the work, they would have the right to reduce the plaintiffs’ claim by the amount of such loss. But the defendants do not claim that they have suffered damage in their corporate capacity; they only claim that some of the inhabitants of the respective towns had occasion to cross the. river on private business, during the time the plaintiffs were in fault, and were compelled to pay sums of money as toll to the owners of a private bridge across the stream, and they seek to reduce the plaintiffs’ claim by the amount thus expended.
It is well settled that the damages which a defendant seeks to recoup must not only grow out of the same, transaction on which a plaintiff brings his suit, but must be such as the defendant would have had the right to sue for and recover in an independent action against the plaintiff; for in cases of this kind two actions are really combined in one; each party is plaintiff in respect to his own particular grievance, and each party is defendant in respect to the grievance of the other. Avery v. Brown, 31 Conn., 402; 2 Parsons on Contracts, 246. Now could the defendants sustain an action in their corporate capacity against the plaintiffs for the injury thus sustained by their citizens ? If they could, the damages, would go into the treasury of the towns, and the judgment would be a bar to the claims of those citizens, if any claims exist. If they could, it is not easy to see why the defendants might not sustain an action for any debt belonging to any citizen; or, if sued, set *215off such debt if owed by the plaintiff and the action would admit of such defense. Such proceedings are unheard of in courts of justice. If those citizens have a right of action for the loss sustained, they can not be deprived of such right by any action of the towns.
The defendants’ claim is based upon the ground that all the inhabitants of a town are individually defendants in a suit against the town. This is undoubtedly true to a certain extent. Every inhabitant has a right to appear and defend in a suit against the town, and this arises from the fact that should judgment be recovered his individual property would be liable to pay the judgment in the first instance, and his just proportion thereof at all events. Town of Union v. Crawford, 19 Conn., 331. But in other respects they have never been regarded as defendants. They were considered as competent witnesses in actions brought by or against the town when parties to suits could not testify. Their confessions and admissions were never received as evidence against the town. Fuller v. Hampton, 5 Conn., 417; McLoud v. Selby, 10 id., 390; Beardsley v. Smith, 16 id., 368. But in order that towns may be compelled to do their duty, and pay judgments when recovered against them, they are regarded as defendants. Towns generally have no corporate property, and unless they were so considered many town liabilities could not be collected, for execution can only issue against the property of a defendant in the suit.
On the whole we are satisfied that the defendants have no right to reduce the plaintiffs’ claim by the damages their citizens have sustained.
We have not considered the question whether these citizens have any causes of action against the plaintiffs, as a decision of the question is unnecessary.
We advise the superior court to render judgment for the full amount of the plaintiffs’ claim in each case.
In this opinion the other judges concurred.